Citation Nr: 1825914	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for a right eye corneal ulcer with corneal scarring.


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as is reflected on the cover page. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2018 hearing, the Veteran reported that he was a combat engineer and that he served in Korea along the DMZ for approximately one year.  During that time, he stated that he witnessed a helicopter crash while he was in the field.  In addition, he related that he knew that his life was in danger because of mines placed by North Korean soldiers.  In March 2015, the RO requested stressor verification from the U.S. Army and Joint Services Records Research Center (JSRRC).  In April 2015, the JSRRC responded that it was unable to document the incident described by the Veteran.  The Board notes that the JSRRC request pertained to the 74th Combat Engineer Battalion (per the Veteran's report during a March 2015 phone conversation).  However, the Veteran's DD Form 214 noted that he had service in the 54th Engineer Battalion.  Therefore, the Board finds that the AOJ should attempt to verify these stressors on remand.

The Board also finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran submitted a private psychiatric evaluation dated in October 2014, which included a PTSD diagnosis.  However, in the psychologist's report, he noted that the Veteran's primary duty while serving in Korea was to rescue and transport injured soldiers from the field to a medical facility.  During the March 2018 hearing, the Veteran testified that he served as a combat engineer.  He specifically noted that it was not his primary duty to rescue and transport injured soldiers from the field to a medical facility.  Rather, he related that the helicopter that he saw crash was transporting injured soldiers.  As such, the private psychologist's opinion is based on an inaccurate factual premise and has limited probative weight. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.

In addition, the Board notes that the Veteran was afforded a VA eye examination in November 2014 in connection with his claim for an increased rating.  However, during the March 2018 hearing, the Veteran testified that the severity of his eye disability has increased since the VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right eye corneal ulcer with corneal scarring.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and his right eye.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include verification of all in-service incidents, as described by the Veteran over the course of the appeal.  His alleged stressors have included, but are not limited to, claims of combat service/combat exposure, foreign service, witnessing a helicopter crash while he was in the field along the DMZ in Korea, and feeling as if his life was in danger because of mines placed by North Korean soldiers along the DMZ.  The request should note that the Veteran had service with the 54th Combat Engineer Battalion.

If any records are classified, the AOJ should properly document the file and determine if any additional development can be conducted to generally confirm whether a stressor occurred (even if the details cannot be furnished).  

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including any available personnel records, post-service medical records, lay statements and assertions, and information pertaining to the claimed in-service stressors. 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the diagnoses of record and the results of any testing performed.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor or fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right eye corneal ulcer with corneal scarring.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right eye disability under the rating criteria.  In particular, the examiner should provide visual acuity measurements for both eyes.  

The examiner should also indicate whether the Veteran's service-connected right corneal ulcer with corneal scarring results in any impairment of muscle function or visual field.  He or she should also identify any other manifestations or symptoms that are attributable to the service-connected disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




